    Case 1:20-cv-23783-MGC Document 3 Entered on FLSD Docket 09/11/2020 Page 1 of 6


   AO 240 (Rev.07/10)Appli
                         cationtoProceedinDistrictCourtWithoutPrcpayingFccsorCoststshortForm)

                                                U NITED STATES D ISTRICT CO                                        ..
                                                             forthe         FILED By /bG                                       D c.
                                                                                                                                .




  72/       '                       .A       ,4
                                              r.
        p
                    ,
                  zczf-                      ' C-
                                             r                                                             SEF 112222
                                                                            )                               A oEu
                              Plaintl
                                    ffpetitioner                            )                              cuksxttu
                                                                                                                  s
                                                                                                                  E,nqs
                                                                                                                      om
                                                                                                                       sucnm
        f          .                     ,                                  ) CivilActionNo.               S.D.OFF .-szvl
kz/zyz zcscu/
            z
            z
            ;
            h
            (
            ? u
             /-
                /&     -: /
              trp?sicll,tg'
                           .-v)o()??jy Lxz/-
                          ltL?             zs---p)      :
                              w
                                                                            )

                APPLICATION TO PRO CEED IN DISTRICT COURT W ITHO UT PREPAYING FEES OR COSTS
                                                                     (ShortForm)
         Iam a plaintifforpetitionerin thiscaseand declarethatIam unable to p
  th                                                                         ay thecostsoftheseproceedingsand
    atIam entitled tothereliefrequested.

                 ln supportofthisappljcation, Ianswerthefol
                                                          lowingquestionsunderpenaltyofperjury:
                                                                /*
                 l.Ifincarcerated.lam beingheldat:<-7
                                                    -    % .-. -       ..      F J (a,   t?.
                                                                                                  j
                                                                                           ,z,- - '
 lfemployed there, orhave an accountin the institution 1have.attached o t
                                                                        hisdocument  a st
                                                                                        a tement certified by the
                                                                                                                 .
                                                      ,
 appr
 i opriate institutionalom cershowing allreceipts, expenditures,and balancesduring thelastsix monthsforany
  nstitutionalaccountin my name. 1am also subm itting asilnilarstatementfrom any otherinstitution whe
 incarcerated dtlring the lastsix m ont
                                      hs.                                                             re Iwas

                2.Ij'notincarcel-
                                ated.lfIam employed,myemployer'snameandaddressare:



 M ygrosspay orwagesare'. $ - &'. O C
                                    J               and my take-homepay orwagesare:
     .yî
                               g--- -- -..-..--.--,
                                                - -..
                                                                                                  $ CJ
                                                                                                    V
                                                                                                       44,
                                                                                                       - n(37           . .
                                                                                                                               per
       /ygqvperiod)Y
                   a.,Y.j,
                         ''
                          2G)/
                          .              ....j.--.3t.j'
                                                      .-..& gl
                                                            .



                3.OtherIncolne. ln the past12 months, lhavereceived incomefrom thefollowing sources(
                                                                                                   checkall//7(z/apply):
            (a)Business,profession,orotherself-employment                       O Y es          xxo
            (b)Rentpayments,interest,ordividends                                O Yes           S No
            (c)Pension,anntlity,orlifeinsurancepayments                         O Y es          #'
                                                                                                 No
            (d)Disability,orworker'scompensationpayments                        O Yes           g No
            (e)Gifts,orinheritances                                             O Yes           F No
            (9 Anyothersources                                                  C1 Yes          & No
                Ifyouanswered ''J't
                                  Aç''toanyquestionabove, describebelow oronseparatepageseachsourceofmoneyand
 %late lheamountthatJ/t7l/received and w/?t
                                          :
                                          ?/you expectto recei
                                                                  v'
                                                                   einthefuture.
    Case 1:20-cv-23783-MGC Document 3 Entered on FLSD Docket 09/11/2020 Page 2 of 6



 AO 240 (Rev.07/10)Appli
                       cationtoProcccd i
                                       nDistrictCourtW i
                                                       thoutPrepayi
                                                                  ngFccsorCosts(ShortForm)

             4. Am ountofmoney that1have in cash orin a checking orsavingsaccount'
                                                                                 . $                     J.o        .
         5. Any autom obile,realestate,stock,bond, security,trust,J'ewelry,artwork,orothertinancialinstrumentor
 thing ofvaluethatIown,including any item ofvalue held in someone else'snam e(describethepropertyanditsapproximate
 valtle):




         6.Any housing,transportation, utilities,orloan payments,orotherregularmonthly expenses(describeandproviae
//;eamountofthel??t?r?//?/
                         .y
                          'expense):




            7.Namts(or,ifunder18,initialsonly)ofallpersonswhoaredependentonmeforsupport, my relationship
witheach person,and how mush Icontributeto theirsupport:
               G




            8. Any debtsortsnancialob1igations(describetheumotmtsowedandtow/ltm theyarepayablel'
                                                                                               .




            Declaration..Ideclareunderpenalty ofperjtlrythattheaboveinfonnationistrueandunderstandthatafalse
statementmay resultin adism issalofm y claims.

Date:OY'4c'j-
            .,'z.c)'
                   ?.t?
                   ..
                                                                                             ')
                                                                                   #         Applicant,ssignature

                                                                     3d-zsyvs->/zq.wz At.9vc'
                                                                                            )7Q                 -
                                                                                                  Printedname
Case 1:20-cv-23783-MGC Document 3 Entered on FLSD Docket 09/11/2020 Page 3 of 6




  *r                               ResidentTransactions                                           c*
                         Transactions From 6/29/2020 12:00 AM to 8/26/2020 11:59 PM

                          20001620 :RA D ETIC , SEBASTIA N
                                            1 DO RM 1 A 093
                                                       Main Balance'
                                                                   .        $18.70


 Receipt           Date          Type Com ment                                             Amount
 337015         8/24/2020       Billpay PAYMENT FOR TRANS 337014                            -$7.20
 337014         8/24/2020         Bill Comm issary:COMMISSARY 8/24/2020
                                        REF:730
 335207         8/20/2020       Billpay PAYMENT FOR TRANS 335206                             -$4.50
 335206         8/20/2020        Bill   Com missary :CO MMISSARY 8/20/2020
                                        REF:728
 333575         8/17/2020       Billpay PAYM ENT FOR TRANS 333574                           -$19.60
 333574         8/17/2020         Bill Com missary :COM MISSARY 8/17/2020
                                        REF:724
 333202         8/16/2020      Credpay PAYMENT FOR TRANS 333201                             $50.00
 333201         8/16/2020       Credit Telmate Deposits :1219010433
                                        From :Credit
                                         at8/16/2020 10:01:04 PM
 330540         8/10/2020       Billpay PAYMENT FOR TRANS 330539                            -$12.20
 330539         8/10/2020        Bill   Com m issary:COMMISSARY 8/10/2020
                                        REF:717
 328636             8/6/2020    Billpay PAYMENT FOR TRANS 328635                            -$13.20
 328635             8/
                     8/2020       Bill Com missary :COM MISSARY 8/6/2020 REF:713
 328099         8/5/2020       Credpay PAYM ENT FOR TRANS 328098                            $25.00
 328098         8/5/2020        Credi t Telmate Deposits :1216245103
                                        From :Credit
                                        at8/5/2020 11:09:19 AM
 327248          8/3/2020       Billpay PAYM ENT FOR TRANS 327247                           -$3.60
 327247          8/3/2020         Bill Comm issary :COMMISSARY 8/3/2020 REF:706
 325415         7/30/2020       Billpay PAYMENT FOR TRANS 325414                            -$6.95
 325414         7/30/2020         Bill Comm issary :COMMISSARY 7/30/2020
                                        REF:704
 324060         7/27/2020       Billpay PAYM ENT FO R TRANS 324059                         -$16,95
 324059         7/27/2020         Bill Com missary:COM MISSARY 7/27/2020
                                        REF:702
 Pri
   nted 8/26/2020                   Confidenti
                                             alPropedy ofGladesCounty, FL             Page 1of2
 Case 1:20-cv-23783-MGC Document 3 Entered on FLSD Docket 09/11/2020 Page 4 of 6




                               20001620 :RAD ETIC , SEBASTIA N
                                                1 DO RM 1 A 093
                                                          Main Balance:       $18 70
                                                                                 .




   Receipt             Date        Type      Comment
                                                                                                      Amount
   322154            7/23/2020    Billpay PAYM ENT FOR TRANS 322153                                       -
                                                                                                              $17.55
   322153            7/23/2020      Bill Com missary COMM ISSARY 7/2
                                                                    3/2020
                                              REF:699
   320778           7/20/2020     Billpay     PAYM ENT FOR TRANS 3207
                                                                        77                            -$21.10
  320777            7/20/2020      Bill       Comm issary :COMM ISSARY 7/2
                                                                           0/2020
                                              REF:695
  319009            7/16/2020     Billpay     PAYM ENT FOR TRANS 319008
  3                                                                                                   -
                                                                                                          $14.55
   19008            7/16/2020       Bill     Comm issary :COMM ISSARY 7/16
                                                                            /2020
                                             REF:692
  317693            7/13/2020    Billpay     PAYM ENT FOR TRANS 317692
  31                                                                                                  -
                                                                                                          $23.30
    7692            7/13/2020      Bill      Comm issary:COMMISSARY 7/13/
                                                                             2020
                                             REF:688
  317358            7/12/2020    Billpay     PAYMENT FOR TRANS 3173
  3173                                                                 57                          -$10.75
      57            7/12/2020      Bill      Phone DebitTime :Ph
                                                                one time ordered through
                                            the Phone System
 316275             7/10/2020    Billpay    PAYMENT FOR TRANS 31627
 316274                                                                 4                         -$10.75
                    7/10/2020      Biil     Phone DebitTime :Phone time
                                                                        ordered through
                                            the Phone System
 315792             7/9/2020     Billpay    PAYMENT FOR TRANS 31579
 315791                                                           1                                   -$9.90
                    7/9/2020       Bill Com missary :COM MISSARY 7/9/2020 REF
                                                                             :683
 314315             7/6/2020     Billpay PAYMENT FOR TRANS 314314
 314314                                                                                           -
                                                                                                   $15.00
                    7/6/2020       Bill Com m l ssary :COM MISSARY 7/6/2020 REF
                                                                                :677
 312542             7/2/2020     Billpay PAYMENT FOR TRANS 312
 312541                                                          541                              -$33.15
                 7/2/2020          Bill Comm issary COMMISSARY 7/2/2020 REF
                                                                               :675
311671          6/30/2020         Add    Check# 16262
                                         n                                                       $183.95
                                          ew intake
311561          6/29/2020        Open RESIDENT RE-
                                                        OPEN                                          $0.00




Printed 8/26/2020                   Confi
                                        dentialPropertyofGlades County
                                                                     ,   FL                Page 2 of2
Case 1:20-cv-23783-MGC Document 3 Entered on FLSD Docket 09/11/2020 Page 5 of 6
                               Krome Service Processing Center

                                  Resident Account Summary
                               Tuesday, June l6, 2020 @20:10



  Transaction                                               Balance    Owed   Held
   KIOSK CASH                                                251.00
   ZERO BOOKIN                                                  0.00
   WDRAWAL CAS                                                  0.00
   SECUREDEPQS                                               251.04
   DEPOSJT CHE'                                                51.04
   ZERO BOOKTN
  WDRAWAL C HD
                                                                0.00
                                                                0.00
  PHQNE PURCH.         TIME                                    19.22
  PHONE PURCH.         T IME                                  29.22
  PHONE PURCH.         T IME                                  29.48
  PHONE PURCH.         TIME                                   30.34
  PHONE PURCH.                                                30.69
  EPR                                           -
                                                     5.25     31.21
  PHONE                                         -
                                                     0.26     36.46
  PHONE                                           - 0.78
                                                              36.72
  PHONE        PHONE                              - 0.J5
                                                              37.50
  PHONE        PHONE                              -
                                                     1.64     37.85
  PHONE                                           -
                                                     1.30     39.49
  PHOHE                                           - 0.17
                                                              40.79
  PHONE                                           -
                                                     0.61     40.96
  PHONE                                           - 0.17
                                                              41.57
  PRONE                                           - 0.43
                                                              41.74
 PHONE                                            -
                                                     1.38     42.17
 PHONE                                            - 0.17
                                                              43.55
 EPR                                             - 5.25
                                                              43.72
 EPR                                             - 1.75
                                                              18.97
 PHONE PURCH.                                    -
                                                    0.17      50.72
 PHONE PURCH.                                    -
                                                    5.00      50.89
 EPR                                             -
                                                    1.75     55.89
 EPR                                             - 5.25
                                                             57.64
 EPR                                            -
                                                    6.90     62.89
 EPR                                            -
                                                    1.r,     69.79
 EPR                                            -
                                                    J.50     71.54
 EPR                                            - 5.15
                                                             75.04
 PHONE PURCH.                                 - 10.00
                                                             80.19
 PHONE PURCH.                                   -
                                                    5.00     90.19
 PHONE PURCH.                                   -
                                                    5.00     95.19
 DEPOSTT CHD                                  100.19        100.19
 ZERQ BOOKIN                                       0.00        0.00
Case 1:20-cv-23783-MGC Document 3 Entered on FLSD Docket 09/11/2020 Page 6 of 6




     l. Sebastian Radetic
     2. G ladesC ounty D etention C enter
        1297 EastState R oad 78
        b.209214450
 3.FederalA uthorities
 4.B eing held on im m igration charges
 5.Im m igration detention
 6.M iam iField Oftice Im m igration and Custom sEnforcem ent
 G lades County D etention center
 1297 E.State R oad 78
 M oore H aven,FL.33471
 b.Alien # 209214450
 7. N o
 b.Becauselhave voluntary departure so Icould notappeal
 8.N o
 b.Because ofm y voluntary departure ldid nothave reason to appeal
 9.N o
 b.because ofvoluntary departure Idid nothave reason to appeal
 10.N o
 11.N o
 12.N o




                                        1
